                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


THOMAS MELZER on behalf of himself
and all others similarly situated,

               Plaintiff,

       v.                                                   Case No. 18-CV-1080

PRO LABEL, INC.,

               Defendant.


         ORDER GRANTING JOINT STIPULATION TO STAY PROCEEDINGS


       Pursuant to the Stipulation of the Parties, the Court hereby Orders as follows:

       IT IS HEREBY ORDERED that the Joint Stipulation To Stay Proceedings is

GRANTED. All deadlines and requirements for submissions shall be STAYED until further

notice of this Court.

       IT IS FURTHER ORDERED that the parties shall, by August 1, 2019, submit a joint

report to the Court updating the Court on the outcome of negotiations and, if settlement has not

been reached, proposing dates by which the Parties will accomplish the tasks for which deadlines

have been stayed.

       Dated this 6th day of February, 2019.

                                                            BY THE COURT


                                                            s/ William C. Griesbach
                                                            William C. Griesbach, Chief Judge
                                                            United States District Court
